Per Curiam,
The referee found that at the time claimant’s husband, an employee of the defendant, was killed, he was returning from work “on the premises of defendant company,” and that “at the time of the accident the decedent was leaving his place of employment by a customary route of going to and from the Four Foot Tunnel to the homes of employees and was along or over the railroad tracks on property of defendant company enclosed by a fence.” *592From these findings of fact the Forty Fort Coal Company appealed to the compensation board, which reversed the award of the referee, without a hearing, de novo. This it could not do: McCauley v. Imperial Woolen Company et al., 261 Pa. 312; and the learned court below properly sustained the claimant’s appeal to it.
Appeal dismissed and award of referee affirmed.